Exhibit 10.70

 

AMENDMENT OF STOCK OPTION AGREEMENT

 

This Amendment of Stock Option Agreement (this “Agreement”) is made and entered
into as of                             , 2010 (the “Effective Date”) between The
Inventure Group, Inc., a Delaware corporation (the “Company”), and
                     (“Optionee”) of certain Stock Option
Agreement(s) identified below (collectively, the “Award Agreement(s)”) under the
Company’s 2005 Equity Incentive Plan (as amended, the “Plan”):

 

Name of Optionee

 

Grant Date

 

Vesting Start Date

 

ISO/NQSO

 

No. Shares

 

Exercise Price

 

 

 

 

 

 

 

 

 

 

 

[to be completed]

 

 

 

 

 

 

 

 

 

 

 

WHEREAS, the Plan provides that the Board has discretion to accelerate vesting
by providing for acceleration in the Award Agreement at the time of grant, or
thereafter, upon the effectiveness of a change of control of the Company as
defined in such Award Agreement;

 

WHEREAS, the Award Agreement(s) are either silent about acceleration, or simply
restate the Plan provision that the Board has discretion to accelerate vesting;

 

WHEREAS, the Board has determined that it is in the best interests of the
Company to amend the Award Agreement(s) to provide for (a) automatic single
trigger acceleration of vesting in the event of a Change of Control and
(b) payment of the same consideration per share received by holders of the
Company’s Common Stock in connection with such Change of Control upon exercise
of options evidenced by the Award Agreements following acceleration;

 

WHEREAS, Optionee desires to accept such amendment;

 

NOW, THEREFORE, for good and valuable consideration, including the foregoing
and, if applicable, the continued employment of Optionee by the Company, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Capitalized Terms.  Capitalized Terms used but not defined herein
shall have the meanings set forth in the Award Agreement(s) and the Plan.

 

2.             Amendment to Award Agreement(s).  The following provision is
hereby added to the Award Agreement(s) (the “Amendment”):

 

“Accelerated Vesting on Change of Control.  One hundred percent (100%) of that
portion of this option that remains unvested will become vested in the event
that a Change of Control occurs if the Optionee is employed by the Company at
the time of the Change of Control, except to the extent that such acceleration
would cause a “280G Event”, as defined below.  To the extent vested but
unexercised options evidenced by this Agreement are exercised by Optionee
following acceleration, for each share of capital stock issuable to Optionee in
connection with such exercise, Optionee shall receive the same consideration per
share (in kind and value) received or retained, as applicable, by holders of the
Company’s Common Stock in connection with the Change of Control.

 

(a)           “Change of Control” means the consummation of any of the
following:

 

(i)            Any transaction or series of transactions, whereby any person (as
that term is used in Section 13(d) and 14(d) of the Exchange Act), is or becomes
the beneficial owner (as that term is defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of

 

 

--------------------------------------------------------------------------------


 

the Company representing more than eighty percent (80%) of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors; provided, that for purposes of this paragraph, the
term “person” shall exclude (A)  a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a Subsidiary, (B) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership in the Company, and (C) any such person
in connection with a Non-Control Transaction defined below;

 

(ii)           Other than a Non-Control Transaction, any merger, consolidation,
or any other corporate reorganization of the Company pursuant to which shares of
Stock would be converted into cash, securities, or other property (other than a
merger, consolidation or other reorganization with a wholly owned Subsidiary),
if more than eighty percent (80%) of the combined voting power of the continuing
or surviving entity’s securities entitled to vote in the election of directors
outstanding immediately after such merger, consolidation, or other
reorganization is owned by persons who were not stockholders of the Company
immediately prior to such merger, consolidation, or other reorganization;

 

(iii)          The sale, exchange, transfer, or other disposition of all or
substantially all of the assets of the Company (other than a sale, exchange,
transfer or other disposition to one or more Subsidiaries, or under conditions
that would constitute a Non-Control Transaction), provided that such assets
represent at least eighty percent (80%) of the Company’s consolidated revenue
for the preceding twelve months and at least eighty percent (80%) of the
Company’s consolidated net income for the preceding twelve months; or

 

(iv)                              The liquidation or dissolution of the Company.

 

A “Non-Control Transaction” means any transaction the sole purpose of which is
to change the jurisdiction of incorporation of the Company or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.

 

(b)           “280G Event” means any payment on account of acceleration under
this Agreement to the extent that such payment or portion thereof made in
accordance with this Agreement, when considered in combination with any other
“payments in the nature of compensation contingent on a change in the ownership
or control” of the Company (as defined in Section 280G of the Internal Revenue
Code and the regulations adopted thereunder) payable to or for the benefit of
the Optionee under this Agreement, or under any other bonus plan, agreement or
arrangement, shall exceed the maximum amount which the Company may pay without
loss of deduction under Section 280G of the Internal Revenue Code or which the
Optioneee may receive without becoming subject to the tax imposed by
Section 4999 of the Internal Revenue Code.  Nothing in this provision, however,
is intended to imply that the benefits contemplated by this Agreement in fact
constitute “payments in the nature of compensation contingent on a change in the
ownership or effective control” of the Company, the nature of and the amount of
which, either solely or in combination with any other benefits, would exceed
amounts that the Company may pay without loss of deduction under Section 280G of
the Internal Revenue Code or which the Optionee may receive without becoming
subject to the tax imposed by Section 4999 of the Internal Revenue Code.

 

3.             References to Award Agreement(s).  From and after the execution
of this Agreement, all references in the Award Agreement(s) to “this Agreement,”
“hereof,” “herein” and similar terms shall mean and refer to the Award
Agreement(s) as amended by the Amendment, and all references in other documents
to the Award Agreement(s) shall mean the Award Agreement(s) as amended by the
Amendment.  The Award Agreement(s) as amended by the Amendment shall not be
modified, supplemented or terminated in any manner whatsoever except in
accordance with the Plan and the Award Agreement(s).

 

4.             Ratification and Confirmation.  The Award Agreement(s) are hereby
ratified and confirmed and, except as modified herein, remain in full force and
effect in accordance with their terms.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on the
day and year first above written.

 

THE COMPANY:

 

OPTIONEE:

 

 

 

THE INVENTURE GROUP, INC.

 

 

 

 

 

By:

 

 

 

Signature:

 

 

Print Name:

 

 

 

 

Print Title:

 

 

 

Print Name:

 

 

 

 

--------------------------------------------------------------------------------